Case 2:20-mj-30035-DUTY ECF No.1 filed 01/24/20 PagelD.1 Page1of2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case: 2:20-mj-30035
Plaintiff Judge: Unassigned,
Filed: 01-24-2020
Vv. REM: USA V CAPILLA (MAW)

- Originating No.20-02117

ERICK CAPILLA,

Defendant.
/

 

GOVERNMENT’S PETITION
FOR TRANSFER OF DEFENDANT TO
ANOTHER DISTRICT AND SUPPORTING BRIEF

Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the
United States of America hereby petitions the Court for an order transferring defendant
ERICK CAPILLA, to answer to charges pending in another federal district,
and states:

1. On January 24, 2020, defendant was arrested in the Eastern District
Michigan in connection with a federal arrest warrant issued in the Southern District of

Florida based on a complaint. Defendant is charged in that district with violation of

18 USC Section 2113 — Bank Robbery.

2. Rule 5 requires this Court to determine whether defendant is the person
named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).
Case 2:20-mj-30035-DUTY ECF No.1 filed 01/24/20 PagelD.2 Page 2of2

WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.

Dated: January 24, 2020

Respectfully submitted,

MATTHEW J. SCHNEIDER
ited States Attorney

       
 
 

SS

 
 

Assistant U.S. Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226

(313) 226-9100
